Citation Nr: 1125343	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  07-24 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In February 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  In December 2008 and August 2010, the Board remanded this claim for further evidentiary development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The more persuasive competent and credible evidence of record shows that the Veteran does not have chronic tinnitus as the result of in-service noise exposure. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In an October 2004 VCAA letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The Veteran was not advised of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations; however, since the decision herein denies the claim, the Veteran is not prejudiced by the error.  The Board finds that VA's duty to notify has been met.  

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, service personnel records, a private treatment report, and February 2009 and September 2010 VA examination reports.  In regard to the September 2010 VA examination report, the Board finds that it is adequate because the examiner reviewed the claims file, considered the contentions of the Veteran, and supported his medical conclusion with data and a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that there has been compliance with the Board's August 2010 Remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, submitting evidence and providing testimony at a Board hearing.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  

Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Analysis

The Veteran contends that he has chronic tinnitus as the result of exposure to a loud, high pitched sound during the course of radio operations school and exposure to jet blast noise during service aboard an aircraft carrier.  He contends that he was advised in service that his documented complaints of headaches were actually tinnitus.  See February 2009 VA examination report.  In the September 2004 application and the July 2007 VA Form 9, the Veteran claimed that he continuously experienced ringing in his ears ever since service; however, testimony presented at the Board hearing clarified that his contention was that his symptoms were intermittent in service and after service throughout the years.  See Transcript pages 3-9.  

Service personnel records show the Veteran served aboard the U.S.S. Saratoga (CV-60), which is an aircraft carrier.  See Dictionary of American Fighting Ships, http://www.history.navy.mil/danfs/index.html.  The Veteran is competent to report on factual matters of which he has first-hand knowledge and exposure to noise from aircraft is consistent with the place, type, and circumstances of his service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 38 U.S.C.A. § 1154(a) (West 2002).  Thus, the Board finds the Veteran's contention credible and exposure to jet blast noise in service is established.  Additionally, the service treatment records are significant for a March 1971 record that shows the Veteran was referred for a mental consultation for complaints of right-sided headaches.  It was noted that the medication Fiorinal had not helped.  The consultant related that the Veteran reported that his headaches began four weeks ago just after beginning "RM "A" school."  The Veteran denied any feelings of irritation but was able to associate irritation with some aspects of school, such as the "hearing code."  The consultant noted an impression of psychosomatic headache as an expression of conflict about anger.  The details of this record are fairly consistent with the Veteran's report that he was experiencing head symptoms in connection with his radio operations training.  Thus, the Board finds the Veteran's contention credible and exposure to a loud, high pitched sound during the course of radio operations school is established.  The mere fact of in-service exposure to loud noise, however, is not enough.  There must be chronic disability resulting from such exposure.

The medical evidence of record shows that the first post-service documented complaints are in 2004.  In a May 2004 letter, B.H. reported that the Veteran underwent an April 2004 test in connection with his complaints of ringing in the ears and hearing loss and that the results showed no noticeable hearing loss.  B.H. does not link the Veteran's claimed disability to in-service noise exposure.  The Veteran underwent a VA audiology examination in February 2009.  The examiner concluded that because there was no evidence of tinnitus in the Veteran's service treatment records, she could not render an opinion without a resort to speculation.  The Board previously found that this opinion was inadequate so it is neither evidence for nor against the Veteran's claim of disability related to service.  See August 2010 Remand.  The only medical evidence that competently addresses nexus is a September 2010 VA opinion.  

The September 2010 VA examiner observed that the Veteran's service enlistment and separation examination reports, the April 2004 private audiology report, and the February 2009 audiology report all revealed normal hearing.  The examiner noted that the acoustic findings of the February 2009 audiogram were suggestive of normal middle ear function for both ears.  The examiner indicated that he found no complaints of tinnitus in the service medical records.  The examiner specifically acknowledged the Veteran's complaint that the ringing and high pitched tinnitus began suddenly during the spring of 1971 in communication school when a fellow student accidently bumped the Morse code signal generator which caused him to hear the signal louder.  The examiner further observed that the Veteran served on an aircraft carrier.  The examiner concluded that after reviewing the above information, and the results of the current audiometric examination, it was the examiner's opinion that it was less than likely that the present complaint of tinnitus was etiologically related to the in-service noise exposure in radio operation training.  The examiner further concluded that there was no supporting evidence for the tinnitus being secondary to acoustic trauma as stated by the Veteran.
  
The Veteran is competent to report ringing in the ears and credible in his belief that he has experienced symptoms in and after service intermittently.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (regarding the Veteran's contention that he experienced ringing in his ears in service and that he had experienced such ringing ever since service, the Court found that he was competent to so testify because ringing in the ears was capable of lay observation); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (providing that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible).  The Board, however, finds that the competent and credible lay evidence of continuity of symptomatology is outweighed by the competent and credible medical opinion of the September 2010 VA examiner that there is no supporting evidence for the claimed tinnitus as being secondary to acoustic trauma.  In this regard, the Board observes that the VA examiner has specialized training and expertise in audiology, and his opinion is supported by objective data and based on sound medical principles (normal hearing tests in and after service) unlike the Veteran and his lay observations.  The VA examiner ultimately found that the evidence simply did not support a current chronic disability due to in-service noise exposure.  Thus, the Board is not persuaded that the Veteran's intermittent symptoms are reflective of a continuing chronic disease process etiologically related to in-service noise exposure.

As the Board finds the September 2010 VA examiner's opinion more persuasive, the evidence weighs against the Veteran's claim.  Accordingly, service connection for tinnitus is not warranted.  In so finding, the Board is cognizant of the Veteran's representative's contention that it was "unclear" whether the VA examiner considered the Veteran's "lay statements."  The VA examiner's observation that there are no complaints of "tinnitus" in the service medical records is an accurate characterization of the record-"headaches" are mentioned.  The VA examiner otherwise specifically addressed the Veteran's contention of experiencing symptoms in service from noise exposure from both radio operation school and aircraft but ultimately found that the Veteran did not have chronic tinnitus due to acoustic trauma.  The Board is also cognizant of the statement the Veteran made at the February 2009 VA examination that he was advised in service by the "shrink" he saw that his complained of headaches were actually chronic tinnitus and that nothing could be done about it.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, while competent, the Board finds the Veteran's assertion of an in-service diagnosis of chronic tinnitus not credible as it is inconsistent with evidence contemporaneous to service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The service mental health examiner diagnosed psychosomatic headache.  

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim for service connection and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for tinnitus is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


